Citation Nr: 0514475	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  92-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
and traumatic arthritis of the right knee, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
and traumatic arthritis of the left knee, currently evaluated 
as 20 percent disabling.

3.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine, 
L5-S1, on appeal from the initial determination.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
April 1987.  

This matter arises from a February 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied a compensable 
(increased) evaluation for right knee disability and an 
increased evaluation for left knee disability, evaluated as 
20 percent disabling.  By a rating action dated in May 1996, 
the noncompensable disability evaluation assigned to the 
veteran's right knee disability was increased to 10 percent, 
effective from August 1994.  The veteran was also assigned a 
temporary total (100 percent) rating under 38 C.F.R. § 4.30 
from September 1, 1994 to October 31, 1994.  The 10 percent 
disability evaluation was continued from November 1, 1994.  
Thereafter, and pursuant to a January 1997 Board decision, 
the 10 percent disability rating for chondromalacia and 
traumatic arthritis of the right knee was increased to 30 
percent, from August 1994.  The veteran did not appeal the 
effective date of the awards.

Following a Joint Motion for Remand, in an Order issued in 
January 1999, the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's January 1997 
decision.  The Board subsequently remanded the matter in June 
2000 for the purpose of obtaining additional evidence.  The 
matter was returned to the Board in January 2005 for 
appellate consideration.

The Board notes that this matter initially included the issue 
of entitlement to service connection for a spinal disability.  
Service connection for degenerative joint disease of the 
lumbar spine, L5-S1, was granted in September 2001.  The 
issue of service connection is therefore no longer the 
subject of appellate review.  However, the veteran has 
appealed the September 2001 rating decision with respect to 
the assignment of a 10 percent disability evaluation for her 
lumbar spine disability.

This appeal also stems from an RO denial of a claim for a 
total disability evaluation based on individual 
unemployability.  The RO appears to have circumvented the 
normal procedural steps by informing the veteran of its 
decision in a March 2004 Supplemental Statement of the Case 
rather than issuing a rating decision.  See 38 C.F.R. 
19.31(a) (2004).  The veteran nevertheless appealed this 
determination in November 2004 by submitting a Substantive 
Appeal (VA Form 9), which addressed the issue of 
employability.  To avoid any potential prejudice to the 
veteran, the Board will therefore take jurisdiction over the 
matter.

The Board observes that multiple VA examiners have described 
the veteran as suffering from marked functional overlay.  
These physicians have also indicated that this problem 
appears to contribute to some of the veteran's physical 
impairments.  However, the issue of entitlement to service 
connection for conversion disorder, to include functional 
overlay, is not currently on appeal. 

The veteran was afforded a personal hearing before the 
undersigned in April 1992.  A transcript of that hearing is 
contained in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a memorandum received by the RO in November 2004, the 
veteran, through her representative, requested that she be 
scheduled for a personal hearing at the RO before a Decision 
Review Officer (DRO) regarding "the issues" on appeal.  
This appeal was not returned to the Board until January 2005.  
The veteran's request for a personal hearing before a DRO was 
clearly made prior to certification of the appeal and 
therefore a timely request.

Under 38 C.F.R. § 3.2600(a) (2004), a claimant who has filed 
a timely Notice of Disagreement has a right to a review of 
the decision by either a Veterans Service Center Manager 
(VSCM) or DRO.  VA has the discretion to assign either a VSCM 
or DRO to conduct the review.  Id.  There is no indication 
that the veteran has been afforded the opportunity to appear 
for a personal hearing with a DRO.  See 38 C.F.R. §§ 
3.103(c), 3.2600 (2004).  Correction of this procedural 
deficiency is required prior to final appellate 
consideration.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C, for the 
following: 

1. The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims on appeal, (2) 
of the information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claims on appeal.

2.  The appellant's claim should be 
reviewed by a Veterans Service Center 
Manager or Decision Review Officer who 
did not participate in the decision being 
reviewed.

3.  The appellant should be scheduled for 
a hearing at the Baltimore, Maryland, RO, 
before the reviewer.

4.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


